Case 5:11-cr-50115-TLB Document 157              Filed 06/05/20 Page 1 of 6 PageID #: 810



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

V.                           CASE NO. 5:11-CR-50115-002

PARKER KENT                                                                  DEFENDANT

                        MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Parker Kent’s pro se Motion for Release from

Custody filed on April 21, 2020. (Doc. 152). The Court referred the Motion to the

Honorable Erin L. Wiedemann, Chief Magistrate Judge for the Western District of

Arkansas, and she filed a Report and Recommendation (“R&R”) (Doc. 154) on April 24,

2020. Her R&R recommended denying the Motion for failure to exhaust administrative

remedies. She also remarked that Mr. Kent had only offered two justifications for early

release or release to home confinement: (1) the fact that he has put great effort toward

changing his life while incarcerated and (2) his need to be present with his family in order

to assist them in their current circumstances.

       Mr. Kent filed Objections to the R&R (Doc. 155) on May 12 and a Supplement

(Doc. 156) on June 2. In his Objections, he explained that inmates at his federal facility,

USP Lompoc, have been given letters stating that they do not need to file motions for

early release or for release to home confinement due to the COVID-19 pandemic because

the facility is reviewing all prisoner files and making recommendations independently. Mr.

Kent contends that the warden at his prison “is not giving a response here now” to any

requests for compassionate release or for home confinement made by prisoners. Id. at

p. 1. Further, in Mr. Kent’s Supplement, he maintains that after his Objections were sent



                                             1
Case 5:11-cr-50115-TLB Document 157             Filed 06/05/20 Page 2 of 6 PageID #: 811



to the Court, he “still [has] not received a response from the warden here at Lompoc.”

(Doc. 156, p. 1).

       The Court construes Mr. Kent’s Motion as one made pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i) and the First Step Act of 2018 (the “FSA”). The FSA permits an inmate

to seek compassionate early release directly from the sentencing court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A)(i). The FSA does not, however, allow the Court to order that Mr. Kent be

placed on home confinement.       This is because a court may not modify a term of

imprisonment once it has been imposed except when expressly permitted by statute or

by Federal Rule of Criminal Procedure 35. 18 U.S.C. § 3582(c). Nothing in the FSA or

the statutes amended by it permits the Court to order the BOP to place Mr. Kent in home

confinement. United States v. Kluge, 2020 WL 209287, at *3 (D. Minn. Jan. 14, 2020).

Under the FSA, the discretionary authority to place a prisoner on home confinement

remains solely with the BOP, and to the extent Mr. Kent requests that relief, he must seek

it from the BOP. 18 U.S.C. §§ 3624(c)(4), 3621(b); see also United States v. Norris, 2019

WL 5079759, at *1 (E.D.N.C. Oct. 10, 2019) (collecting cases).

       With respect to Mr. Kent’s request for early, compassionate release due to the

health risks posed by the COVID-19 pandemic, the Court finds that he has now

appropriately exhausted his administrative remedies, as more than 30 days have passed

since the date he filed his Motion, and he maintains that the warden in his facility is not

accepting written requests for early release from inmates. Giving Mr. Kent the benefit of



                                            2
Case 5:11-cr-50115-TLB Document 157              Filed 06/05/20 Page 3 of 6 PageID #: 812



the doubt, the Court finds that it has jurisdiction to consider his Motion on the merits and

DECLINES TO ADOPT the Magistrate Judge’s R&R (Doc. 154).

                                    I. BACKGROUND

       Mr. Kent is now 48 years old. On September 19, 2012, he pleaded guilty to

conspiracy to distribute methamphetamine and was sentenced to 188 months

imprisonment, five years supervised release, a fine of $15,000.00, and a $100.00 special

assessment. (Doc. 59). He has served approximately 75% of his term of imprisonment.

       He does not attach any medical records to his Motion, Objections, or Supplement;

but he does state—without further elaboration—that he “ha[s] a[n] inhaler” and that he

“was exposed to Valley fever at taft [Correctional Institution].” (Doc. 56). He does not

explain what, if any, underlying condition causes him to possess an inhaler, nor does he

explain with what frequency he uses the inhaler. As for his claim that he was exposed to

Valley fever at some point in the past, the Centers for Disease Control and Prevention

(“CDC”) explain that Valley fever is a fungal infection that develops when one breathes

“contaminated soil and dust” found in some places of the southwestern United States,

Mexico, and South America. See https://www.cdc.gov/fungal/diseases/

coccidioidomycosis/causes.html (last accessed June 3, 2020). It “isn’t contagious,” as it

is not passed from person to person. https://www.cdc.gov/fungal/diseases/

coccidioidomycosis/treatment.html (last accessed on June 3, 2020). “For many people,

the symptoms of Valley fever will go away within a few months without any treatment.

Healthcare providers choose to prescribe antifungal medication for some people to try to

reduce the severity of symptoms or prevent the infection from getting worse.” Id.

       As of today’s date, at the correctional facility where Mr. Kent is housed, USP



                                             3
Case 5:11-cr-50115-TLB Document 157             Filed 06/05/20 Page 4 of 6 PageID #: 813



Lompoc in California, there are 20 active cases of COVID-19 among prisoners and staff.

See https://www.bop.gov/coronavirus/ (last accessed June 5, 2020).

                                II. LEGAL STANDARD

      Mr. Kent’s sentence may be modified through “compassionate release,” as

outlined in 18 U.S.C. § 3582(c)(1)(A), if the Court finds that: (1) the requested sentence

reduction is warranted due to “extraordinary and compelling reasons;” (2) the sentencing

factors set forth in 18 U.S.C. § 3553(a) support a reduction “to the extent that they are

applicable;” and (3) a reduction would be consistent with any applicable policy statements

issued by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A)(i).

      Congress did not define what constitutes “extraordinary and compelling.” See 28

U.S.C. § 994(t). Instead, the Sentencing Commission was directed to promulgate “the

criteria to be applied and a list of specific examples” of extraordinary and compelling

circumstances. Id. Since the FSA was passed, the Sentencing Commission has not

updated its current policy statement because it has not had a quorum. The current policy

statement, which is found in the United States Sentencing Guidelines at Section

1B1.13(1)–(3), sets forth several criteria for determining whether “extraordinary and

compelling” circumstances exist to justify a reduction in sentence. Application Note 1(D)

to Section 1B1.13 contains more specific examples, including a defendant’s advanced

age, serious physical or medical condition, or dire family circumstances. See U.S.S.G.

§ 1B1.13, cmt. n.1(A)–(C).    In addition, the Application Note includes a “catch-all”

provision that contemplates granting early release if a “reason other than, or in

combination with, the reasons described in subdivisions (A) through (C)” exists. Id. at

cmt. n.1(D).



                                            4
Case 5:11-cr-50115-TLB Document 157              Filed 06/05/20 Page 5 of 6 PageID #: 814



       In the wake of Congress’s passage of the FSA, several district courts have held

that federal judges may use their discretion to apply the criteria in Section 1B1.13,

including the “catch-all” provision in Application Note 1(D), just as the BOP Director would

when considering a request for compassionate early release. See United States v.

Condon, 2020 WL 2115807, at *3 (D.N.D. May 4, 2020) (listing cases).

                                    III. DISCUSSION

       The COVID-19 pandemic presents a dramatic and unusual set of risks and

stressors to prisoners who must necessarily be confined to close quarters. The Court is

sympathetic to Mr. Kent’s fears and his desire not to contract COVID-19 while

incarcerated. Unfortunately, Mr. Kent has failed to present credible evidence that he

suffers from any health conditions that would make him particularly vulnerable to serious

medical complications or death if he contracted COVID-19. It is his burden to show that

compassionate early release is appropriate. See United States v. Mitchell, 2020 WL

544703, at *1 (W.D. Ark. Feb. 3, 2020) (citing United States v. Jones, 836 F.3d 896, 899

(8th Cir. 2016)).

       According to the CDC, the following conditions and risk factors place individuals at

high risk for severe COVID-19 illness: asthma; chronic lung disease; diabetes; serious

heart conditions; chronic kidney disease, severe obesity; liver disease; being

immunocompromised due to cancer treatment, smoking, bone marrow or organ

transplantation, immune deficiencies, poorly controlled HIV or AIDS, or prolonged use of

corticosteroids and other immune weakening medications; being over the age of 65; and

being in a nursing home or long-term care facility.        Ctrs. for Disease Control and

Prevention, Groups at Higher Risk for Severe Illness, updated May 14, 2020, at



                                             5
Case 5:11-cr-50115-TLB Document 157            Filed 06/05/20 Page 6 of 6 PageID #: 815



https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html (last accessed June 2, 2020). The Court has no information to credibly suggest

that Mr. Kent has any of the above risk factors. Because Mr. Kent has failed to meet his

burden of showing extraordinary and compelling reasons to justify early release, there is

no need for the Court to consider whether the sentencing factors in Section 3553(a) would

support such a decision.

                                  IV. CONCLUSION

        IT IS THEREFORE ORDERED that Defendant Parker Kent’s pro se Motion for

Release from Custody is DENIED.        The Court denies Mr. Kent’s motion for early,

compassionate release due to the COVID-19 pandemic, and the Court is without authority

to order the Bureau of Prisons to place Mr. Kent on home confinement for the remainder

of his sentence.

        IT IS FURTHER ORDERED that the Court DECLINES TO ADOPT the R&R (Doc.

154).

        IT IS SO ORDERED on this 5th day of June, 2020.



                                                 /s/ Timothy L. Brooks
                                                 TIMOTHY L. BROOKS
                                                 UNITED STATES DISTRICT JUDGE




                                           6
